DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-15, 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowitch et al. (hereinafter Rowitch)(US 2011/0039578) in view of Wang et al. (hereinafter W ang)(US 108811007).
	Regarding claim 1, Rowitch teaches a terminal device for use with a wireless telecommunications network, the terminal device comprising(Fig. 3): receiver circuitry configured to receive(Fig. 3), from infrastructure equipment of the wireless telecommunications network, a signal comprising positioning information for allowing a spatial position of the terminal device to be determined using the positioning information, the positioning scheme comprising one or more of instructions and additional information for determining the position of the terminal device using the positioning information(P[0061], both terrestrial and satellite assistance data; P[0065]), wherein the positioning information is comprised within a system information block (SIB) of the received signal(P[0067], receive assistance data from the wireless network that is broadcast by a base station); and processing circuitry configured: to determine, based on a characteristic of the SIB, a temporal validity of the received positioning information, and to determine, at a time at which the received positioning information is temporally valid, the spatial position of the terminal device using the received positioning information and the predetermined positioning scheme(P[0086], assistance data became invalid after some period of time has elapsed; P[0089], determining possible invalidation of the assistance data).  
	Rowitch did not teach specifically a predetermined positioning scheme associated with the positioning information. However, Wang teaches in an analogous art a predetermined positioning scheme associated with the positioning information (UE processes priority sort according to the predetermined method in the positioning assistance data). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to have a predetermined positioning scheme associated with the positioning information in order to have efficient location determination.
	Regarding claim 8, Rowitch in view of Wang  teaches a terminal device according to claim 1, wherein: the SIB of the received signal comprises each of a plurality of types of positioning information, each type of positioning information being for determining a spatial position of the terminal device using a respective positioning scheme, the positioning scheme of each type of positioning information comprising one or more of instructions and additional information for determining the position of the terminal device using that type of positioning information, and each type of positioning information being associated with respective data of the SIB indicating a time for determining the temporal validity positioning information of that type; and the characteristic of the SIB of the received signal is the data indicating a time for determining the temporal validity of the positioning information of the type to be used with the predetermined positioning scheme in determining the spatial position of the terminal device(Rowitch: P[0086], assistance data may include period of validity of the reference data; OTDOA assistance data) .  
	Regarding claim 6, Rowitch in view of Wang  teachesa terminal device according to claim 5, wherein: the time for determining the temporal validity of the positioning information of the type to be used with the predetermined positioning scheme in determining the spatial position of the terminal device is a time stamp indicating a time of transmission of the SIB of the received signal; and the processing circuitry is configured to determine the temporal validity of the positioning information of the type to be used with the predetermined positioning scheme in determining the spatial position of the terminal device based on the time stamp and data indicative of a valid duration of the positioning information of the type to be used with the predetermined positioning scheme in determining the spatial position of the terminal device(P[0086], assistance data may include a reference time frame; also period of validity of the assistance data).  
	Regarding claim 7, Rowitch in view of Wang  teaches a terminal device according to claim 5, wherein the time for determining the temporal validity of the positioning information of the type to be used with the predetermined positioning scheme in determining the spatial position of the terminal device is an expiry time of the validity of the positioning information of the type to be used with the predetermined positioning scheme in determining the spatial position of the terminal device(P[0086], assistance data may include a reference time frame; also period of validity of the assistance data; P[0090], assistance data that became invalid after a period of time has elapsed can be refreshed by a mobile station from a network).    
	Regarding claim 8, Rowitch in view of Wang  teaches a terminal device according to claim 1, wherein: the terminal device comprises a storage medium storing data indicative of a first geographical region over which the type of positioning information to be used with the predetermined positioning scheme in determining the spatial position of the terminal device as received from the infrastructure equipment is valid; and when the terminal device moves from a coverage area of the infrastructure equipment to another coverage area of other infrastructure equipment of the wireless telecommunications network: the receiver circuitry is configured to receive, from the other infrastructure equipment, a signal indicative of a second geographical region over which the type of positioning information to be used with the predetermined positioning scheme in determining the spatial position of the terminal device as received from the other infrastructure equipment is valid; and the processing circuitry is configured: to determine whether the first geographical region is different to the second geographical region; when the first geographical region is different to the second geographical region, to control the receiver circuitry to receive, from the other infrastructure equipment, a signal comprising further positioning information for allowing the spatial position of the terminal device to be determined using the further positioning information and the predetermined positioning scheme(similar to claim 1; area validity in P[0089]; P[0092], obtain new assistance data when the prviously abtained assistance data becomes invalid; P[0086], mobile device determine when it has left the area where the assistance data are valid).  
	Regarding claim 9, Rowitch teaches a terminal device according to claim 8, wherein the infrastructure equipment is configured: to receive, from a data processing apparatus of the network, the positioning information; and to transmit, to the other infrastructure equipment, further positioning information, the further positioning information being based on the received positioning information(P[0072], continue to use the assistance data  while attached to the second network).  
	Regarding claim 10, Rowitch in view of Wang teaches a terminal device according to claim 1, wherein the geographical region over which the type of positioning information to be used with the predetermined positioning scheme in determining the spatial position of the terminal device as received from the infrastructure equipment is valid is different to a coverage area of the infrastructure equipment(area validity in P[0089]; P[0092], obtain new assistance data when the prviously abtained assistance data becomes invalid; P[0086], mobile device determine when it has left the area where the assistance data are valid).  
.  
	Regarding claim 11, Rowitch teaches a terminal device according to claim 1, wherein, when the received positioning information is no longer temporally valid, the processing circuitry is configured to control the receiver circuitry to receive, from infrastructure equipment of the wireless telecommunications network, a signal comprising further positioning information for allowing a spatial position of the terminal device to be determined using the further positioning information and the predetermined positioning scheme(P[0092], new assistance data when the previously obtained assistance data becomes invalid).  
	Regarding claim 12, Rowitch taches a  terminal device according to claim 11, wherein the processing circuitry is configured: to determine, using a predetermined characteristic associated with the terminal device, whether it is acceptable for the spatial position of the terminal device to continue to be determined using the positioning information which is no longer temporally valid; when it is determined that it is acceptable for the spatial position of the terminal device to continue to be determined using the positioning information which is no longer temporally valid, to control the receiver circuitry to receive the signal comprising the further positioning information from infrastructure equipment of the wireless telecommunications network only after a delay period(P[0090, assistance dta that become invalid after a period of time has elapsed can be refreshed by a mobile station from a network if the period of time is known).  
	Regarding claim 13, Rowitch taches a terminal device according to claim 1, wherein the SIB comprising the positioning information is broadcasted by the infrastructure equipment(P[0067], assistance data broadcasted by the basestation).  
	Regarding claim 14, Rowitch taches a terminal device according to claim 1, wherein: the terminal device comprises transmitter circuitry; and the SIB comprising the positioning information is transmitted by the infrastructure equipment in response to the transmitter circuitry transmitting a signal to the infrastructure equipment requesting the SIB comprising the positioning information(P[0076], request assistance data; Fig. 11, item 1104).  

	Claim 15 is rejected for the same reason as set forth in claim 1. 
	Claim 19 is rejected for the same reason as set forth in claim 5.


	Claim 29 is rejected for the same reason as set forth in claim 1. Rowitch further teaches geographical region over which the received positioning information is valid (P[0089], cells foor which the assistance data valid).

Claim(s) 2-4, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowitch et al. (hereinafter Rowitch)(US 2011/0039578) in view of Wang et al. (hereinafter W ang)(US 108811007) and Muquet (US 10362556).
	Regarding claim 2, Rowitch teaches a terminal device according to claim 1, wherein: the positioning information is one of a plurality of types of positioning information, each type of positioning information being for determining a spatial position of the terminal device using a respective positioning scheme, the positioning scheme of each type of positioning information comprising one or more of instructions and additional information for determining the position of the terminal device using that type of positioning information, and each type of positioning information being associated with a respective temporal validity((P[0088], OTDOA assistance data; P[0086], assistance data may include information on the period of validity of the assistance data).
	The combination of Rowitch and Wnag did not teach specifically the SIB of the received signal is one of a plurality of SIBs receivable by the receiver circuitry, each of the plurality of receivable SIBs comprising one or more of the plurality of types of positioning information each of which are associated with the same temporal validity; the characteristic of the SIB of the received signal is an identifier which distinguishes the SIB of the received signal from each of the other receivable SIBs.  However, Muquet teaches in an analogous art the SIB of the received signal is one of a plurality of SIBs receivable by the receiver circuitry, each of the plurality of receivable SIBs comprising one or more of the plurality of types of positioning information each of which are associated with the same temporal validity;  the characteristic of the SIB of the received signal is an identifier which distinguishes the SIB of the received signal from each of the other receivable SIBs(col. 9, lines 40-48; ‘pos’ identifier is defined to differentiate between know SIBs; col. 10, lines 60-61, validity duration). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to include the SIB of the received signal is one of a plurality of SIBs receivable by the receiver circuitry, each of the plurality of receivable SIBs comprising one or more of the plurality of types of positioning information each of which are associated with the same temporal validity; the characteristic of the SIB of the received signal is an identifier which distinguishes the SIB of the received signal from each of the other receivable SIBs in order to allow the UE to receive assistance data reliably.
	Regarding claim 3, Rowitch in view of Wang and Muquet teaches a terminal device according to claim 2, wherein: each type of positioning information is associated with a respective geographical region over which the positioning information of that type is valid; each of the plurality of receivable SIBs comprises one or more of the plurality of types of positioning information each of which are associated with the same geographical region(Muquet: col. 7, lines 48-50).  
	Regarding claim 4, Rowitch in view of Wang and Muquet teaches  terminal device according to claim 2, wherein the identifier which distinguishes the SIB of the received signal from each of the other receivable SIBs is a number indicative of a type of the SIB of the received signal(Muquet: col. 9, lines 25-45; SIBpos).  
	Claims 16-18 are rejected for the same reason as set forth in claims 2-4 respectively.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647